 550DECISIONS OF, NATIONAL LABOR. RELATIONS BOARDFibreboard Paper Products CorporationandEast Bay Unionof, Machinists,Local 1304;United Steelworkers of America,AFL-CIOand United Steelworkers of America,AFL-CIO.Case No. 20-CA-1682: September 13, 1962SUPPLEMENTALDECISION AND ORDEROn March 27, 1961,, the Board issued a Decision and Order in thisproceeding,' finding that the Respondent, Fibreboard Paper ProductsCorporation, had not committed unfair labor practices within the,meaning of Secton 8(a) (1), (3), and (5) or Section 8(d) of theAct as alleged in the complaint, and dismissing the complaint.On May 15, 1961, the Charging Unions filed a petition for recon-sideration of the Board's Decision and Order, and on June 7, 1961,the General Counsel filed a motion for reconsideration and clarifica-tion.On May 25, 1961, the Respondent filed an answer to the Charg-ing Party's petition for reconsideration, and on June 15, 1961, filedan answer to the General Counsel's motion.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its'powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].Upon consideration of the petition filed by the Charging Unions,the motion filed by the General Counsel, the answers filed by theRespondent, and the entire record in the case, including the exceptionsand briefs heretofore filed, the Board hereby grants the ChargingUnions' petition for reconsideration to the extent indicated below .2In its original Decision and Order, a majority of the Board con-cluded that the Respondent did not violate Section 8(a) (5) whenit unilaterally subcontracted its maintenance work for economic rea-sons without first negotiating with the duly designated bargainingagent over its elecision.to do so. In their view, Respondent's decisionto subcontract was a management prerogative having no impact onthe conditions of employment within the existing maintenance unit,and hence need not have been submitted to the Charging Unions beforethat decision was effectuated.The dissenting opinion, relying on theSupreme Court's decision inOrder of Railroad Telegraphers v.Chicago and Northwestern Railway Co.,362 U.S. 330, and related1 130 NLRB1558Member Fanning dissented;ChairmanMcCulloch and MemberBrown tookno part in thatDecision.2The Respondent'srequest for oral argument is denied asthe recordof the prior pro-ceeding,together withthe documents filed since issuance of the Decision and Order, ade-quately presentthe issues and the positions of the parties.On July 11, 1962,Respondentfiled a petition to reopen the record for the introduction of further evidence relating tothe reductionof its maintenance departmentwork forceOn July 16. 1962, the ChargingUnionsfiled an oppositionthereto.The Respondent'spetition is denied as the issuesraised therein are basically matters of compliance which are moreproperly treated at thecompliancestage of the proceedings138 NLRB No. 67. FIBREBOARD PAPER PRODUCTS CORPORATION551'court and Board cases, held that an economic decision to subcontractunit work was encompassed within the term "wages, hours and otherterms and conditions of employment" and was a mandatory subjectof-collective bargaining under-the Act.In the recentTowndiCountry Manufacturing Company, Inc.,136NLRB 1022, the Board had occasion to reexamine this issue.A ma-pority of the Board in that case concluded that a management deci-sion to subcontract work out of an existing unit,. albeit for economicreasons, was a mandatory bargaining subject.To the extent that themajority opinion inFibreboardheld otherwise, that holding was over-ruled.Accordingly, for the reasons and considerations expressed inTowndiCountry,and in the dissenting opinion in the originalFibre-boardcase,we find that Respondent's failure to negotiate with the,Charging Unions concerning= its decision to subcontract its mainte-nance work constituted a violation of Section 8(a) (5) of the Act.The issue in this case isnot,as stated in the dissent, "whether busi-ness management is free to subcontract work in the interest of themore efficient operation of its business."Nor is the Board majorityholding, anymore than it did in theTowndeCountrycase, that a,decision to subcontract is foreclosed to management unless it is anegotiated decision satisfactory to the union.The Board majority stated explicitly in theTown i Countrycase 3that the duty to bargain about a decision to subcontract work-in nowise restrains an employer from formulating or effectuatingan economic decision to terminate a phase of his business opera-tions.Nor does it obligate him to yield to a union's demand thata subcontract not be let, or that it be let on terms inconsistent withmanagement's business judgment.Experience has shown, how-,ever, that candid discussion of mutual problems by labor and man-agement frequently results in their resolution with attendant ben-.efit to both sides.Business operations may profitably continueand jobs may be preserved. Such prior discussion with a dulydesignated bargaining representative is all that the Act contem-plates.But it commands no less.4Our dissenting colleague suggests that the Board should exercise its-discretion in this case by finding that an employer's decision to subcon-tract work theretofore performed by its employees is not a mandatory8136 NLRB1022, 1027.41n the originalFibreboardcase,Member Fanning similarly said in his dissent (130NLRB1558, 1565) :Clearly, thisduty to bargain [about the decisionto subcontract] Is not an order re-strainingthe employer from subcontracting such workThe duty tobargain does notinclude an obligationto yield.Had the employer bargained about itsdecision to sub-contract the maintenance work in the instant case,it is entirely possible that theparties could have arrived at a solution to the problem short of subcontracting theentiremaintenance operation.It seems tome that this possibility Is the goal ofsoundcollectivebargaining,which the Actisdesignedto foster and encourage 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject of bargaining.We do not, however, believe that the issuepte'serited is one withirl',the Board's'' discretion.In our opinion, thequestion is foreclosed by the Supreme Court's decision in theTeleg-raphers sand othercases.6InTelegraphers,the union notified the railroad under Section 6 ofthe Railway Labor Act, 45 U.S.C. § 156,1 that it, wanted to negotiatewith the railroad to amend the current bargaining agreement by add-ing the following rule :No position in existence on December 3, 1957, will be abolishedor discontinued except by agreement between the carrier and theorganization.Insofar as here pertinent, the railroad contended that theunion'sdemand did not raise a bargainable issue and refused to negotiate.The district court held that the contract proposal related to the statu-tory "rates of pay, rules and working conditions" and was thereforesubject to the bargaining obligations under the Railway Labor Act."On appeal the court of appeals reversed, holding that the finding thatthe proposed contract change related to "rates of pay, rules or work-ing conditions" and was thus a bargainable matter was clearlyerrone-ous.'The Supreme Court, in turn, reversed the court of appeals andendorsed the finding of the district court.The Supreme Court said(363 U.S. at 336) :Plainly the controversy here relates to an effort on the part ofthe union to change the "terms" of an existing collective bargain-ing agreement.The change desired just as plainly referred to"conditions of employment" of the railroad's employees who arerepresented by the union.The employment of many of thesestation agents inescapably hangs on the number of railroad sta-tions that will be either completely abandoned or consolidatedwith other stations.And, in the collective bargaining world to-day, there is nothing strange about agreements that affect thepermanency of employment....We cannot agree with the Court of Appeals that the union's ef-fort to negotiate about the job security of its members "represents6 Order of Railroad Telegraphers v. Chicago&Northwestern RailwayCo, 362 U.S. 3306 Local24,International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Help-ers of America,AFL-CIO, et al v. Oliver,358 U S. 283; 362 U.S. 605;United Steel-workers of America v.Warrior&Gulf NavigationCo, 363 U S. 574.7 "Carriers and representatives of the employees shall give at least thirty days' writtennotice of an intended change in agreements affectingrates of pay,rules,or working con-dittions . . .(Emphasis supplied.]"The Railway Labor Act, 45 U.S.C. § 152, First, provides.It shall be the duty of all carriers,theirofficers,agents, and employees to exert everyreasonable effort to make and maintain agreements concerningrates of pay,rules,and working conditions . . .[Emphasis supplied ]6 Chicago&Northwestern Railway Co v. Order of Railroad Telegraphers,264 F. 2d254, 260 (CA 7) FIBREBOARD PAPER PRODUCTS CORPORATION553an attempt to usurp legitimate managerial prerogative in the ex-ercise of business judgment with respect to the most economicaland efficient conduct of its operations."In describing the scope of collective bargaining required under theRailway Labor Act, the Court used language equally applicable tothe bargaining obligation under the National Labor Relations Act.The Court said (363 U.S. at 338) :In an effort to prevent a disruption and stoppage of interstatecommerce, the trend of legislation affecting railroads and railroademployees has been to broaden, not narrow, the scope of subjectsabout which workers and railroads may or must negotiate andbargain collectively.Furthermore, the whole idea of what isbargainable has been greatly affected by the practices and customsof the railroads and their employees themselves. It is too latenow to argue that employees can have no collective voice to in-fluence railroads to act in a way that will preserve the interests ofthe employees as well as the interests of the railroad and the publicat large.The dissent's attempt to distinguish theTelegraphersdecision on thebasis that railroads are "impressed with a public interest" is completelymisplaced.There is no evidence that the obligation to bargain withrespect to "wages, hours and other terms and conditions of employ-ment" imposed by Section 8(d) of the National Labor Relations Actwas intended to be more restrictive than the same obligation with re-spect to "rates of pay, rules, and working conditions" under the Rail-way Labor Act. The evidence is to the contrary. The SupremeCourt has said that : "No distinction between public utilities and na-tional manufacturing organizations has been drawn in the administra-tion of the Federal Act...." 10 The courts have also specifically heldthat the bargaining obligation under the National Labor RelationsAct isbroaderin scope than that under the Railway Labor Act."Moreover,a priorithere would seem to be less need for imposing abroader obligation under the latter act than under the former inas-much as there are public agencies specifically created to protect thepublic interest in railroad cases.Finally, it is clear the "public in-terest" argument was not controlling inTelegn pliersinasmuch asthat argument was basic to the dissent which the majority inTele-graphersrejected.1210 Amalgamated Association of Street,Electric Railway&Motor Coach Employees v.WER,B,340 US383, 391."Inland Steel Company v.N L.R.B,170 F. 2d 247(CA. 7), cert.denied 336 U S. 960The substantial identity of the bargaining obligation under the two acts is manifested inElgin Railway v.Railroad Trainmen,302 F. 2d 540(C.A. 7), wherethe court held thatpensions were a bargainable matter under the RailwayLabor Actciting theInland Steeldecision, where a similar holding had been made under the National Labor Relations Act.12 See the dissenting opinion of Mr Justice Whittaker,362 U.S 345-364. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther,in.Local 24, International Brotherhood of Teamsters, etc.v.Oliver,358 U.S. 283, decided beforeTelegraphers,the SupremeCourt cited with approval the Board's decision in theTimken RollerBearingiscasewith specific reference. to the holding therein thatsubcontracting was a mandatory subject of bargaining.And in theWarrior c i Gulfcase," decided afterTelegraphers,the Supreme Courtheld that a union complaint against an employer's contracting out ofwork was subject to the contract grievance procedure, including ar-bitration, notwithstanding a provision in the contract which excludedfrom arbitration "matters which are strictly a function of manage-ment."The Court pointed out that "Contracting out work is thebasis of many grievances; and that type of claim is grist in the millsof the arbitrators." 15We conclude that the dissent is wrong in its reasoning, wrong inits interpretation of theTelegrapherscase, and wrong in its predictionof the dire results which may be expected to flow from the presentdecision.As the Supreme Court has noted, subcontracting or con-tracting out is a subject extensively dealt with in today's collectivebargaining.16The present decision does not innovate; it merely rec-ognizes the facts of life created by the customs and practices ofemployers and unions."Contrary to our dissenting colleague, weare confident that those employers and unions who are bargaining ingood faith will find it neither difficult nor inconsistent with soundbusiness practices to include questions relating to subcontracting intheir bargaining conferences.THE REMEDYWe have found that Respondent violated Section 8(a) (5) by uni-laterally subcontracting its maintenance work without bargainingwith the Charging Unions over its decision to do so.We shall there-fore order that Respondent cease and desist from unilaterally sub-contracting unit work or otherwise making unilateral changes intheir terms and conditions of employment without consulting theirdesignated bargaining agent.As we stated inTown & Country,"Itwould be an exercise in futility to attempt to remedy this type ofviolation if an employer's decision to subcontract were to stand.No13 The Timken Roller Bearing Company,70 NLRB 500, 518, reversed on othergrounds,161 F. 2d 949 (CA. 6).United Steelwor leers of America vWarrior & Gulf Navigation Co ,363 U.S. 574.16 363 U.S. at 584le See Lunden, "Subcontracting Clauses in Major Contracts," 84 Monthly Labor Rev.579-584, 715-723; note, "Arbitration of Subcontracting Disputes: Management DiscretionvsJob Security," 37 New York University Law Rev. 523.17 SeeInternational Union, United Automobile, Aircraft if Agricultural Implement Work-ers, Local391 v.Webster Electric Co,299 F. 2d 195 (CA. 7), where the court held thatan employer violated its collective-bargaining contract by subcontracting janitorial workand laying off its janitorial employees even though the contract contained no prohibitionagainst subcontracting.The court implied such an agreement from the union shop clausein the contract is applicable to janitors. FIBREBOARD PAPER PRODUCTS CORPORATION555genuine bargaining over a decision to terminate a phase of operationscan be conducted where that decision has already been made and im-plemented."To adapt the remedy "to the situation which calls forredress," 18 we shall order the Respondent to restore thestatus quoanteby reinstituting its maintenance operation and fulfilling its statu-tory obligation to bargain.'9Where that obligation has been satisfiedafter the resumption of bargaining, Respondent may, of course, law-fully subcontract its maintenance work.As we further stated inTown cf Country,"it would be equally futileto direct an employer to bargain with the exclusive bargaining rep-resentative of his employees over the terminatino of jobs which theyno longer hold. Since the loss of employment stemmed directly fromtheir employer's unlawful action in bypassing their bargaining agent,we believe that a meaningful bargaining order can be fashioned onlyby directing the employer to restore his employees to the positionswhich they held prior to this unlawful action."Accordingly, weshall order that Respondent offer reinstatement to the employees en-gaged in the maintenance operation to their former or substantiallyequivalent positions without prejudice to their seniority or other rightsand privileges.We shall also order that Respondent make them wholefor any loss of earnings suffered as a result of Respondent's unlawfulaction in bypassing their bargaining agent and unilaterally subcon-tracting their jobs out of existence 20Backpay shall be based uponthe earnings which they normally would receive from the date of thisSupplemental Decision and Order to the date of Respondent's offerof reinstatement, less any net interim earnings, and shall be computedon a quarterly basis in the manner set forth in F.W. Woolworth Com-pay,90NLRB 289;N.L.R.B. v. Seven-up Bottling Company ofMiami, Inc.,344 U.S. 34421ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Fibreboard"SeeNL.R.B. v. Mackay Radio&TelegraphCo., 304 U.S 333, 348."We do not believe that requirement imposes an undue or unfair burden on Respond-ent.The record shows that the maintenance operation is still being performed in muchthe same manner as it was prior to the subcontracting arrangement.Respondent has acontinuing need for the services of maintenance employees ; and Respondent's subcontractis terminable at any time upon 60 days'notice20 SeeWest Boylston Mdnufactursng Company of Alabama,87 NLRB 808,812-813.ComparePiasecki Aircraft Corporation v. N L R B ,280 F. 2d 575, 591-592 (C.A. 3)Editorial"El Imparcial"Inc. v. N.L.R.B,278 F. 2d 184,187 (C.A 1).21 In the special circumstances of this case where the Board, upon reexamination of therelevant legal principles,has reversed its own prior determination that Respondent hadnot by its conduct violated the Act, we believe it would be wholly inequitable to holdRespondent liable for backpay from the date it initially terminated the employment ofthe individuals here involvedAccordingly, we find here the "unusual circumstances" towhich reference was made in A.P.WProductsCo, Inc,137 NLRB 25,which wouldotherwise dictate more extended relief by way of backpay 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaper Products Corporation, Emeryville, California, its officers,-agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with East Bay Union ofMachinists, Local 1304, United Steelworkers of America, AFL-CIO,and United Steelworkers of America, AFL-CIO, as the exclusivebargaining representative of the Respondent's employees in the appro-priate maintenance and powerhouse unit with respect to wages, hours,and other terms and conditions of employment; and from unilaterallysubcontracting unit work or otherwise unilaterally changing thewages, hours, and other terms and conditions of employment of unitemployees without prior bargaining with the above-named Unionsor any other union they may select as their exclusive bargainingrepresentative.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist the above-named Unions, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reinstate the maintenance operation previously performed byits employees represented by East Bay Union of Machinists, Local1304, United Steelworkers of America, AFL-CIO, and offer to thoseemployees immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniority orother rights and privileges, and make them whole for any loss of paysuffered by them in the manner set forth in the section above entitled"The Remedy."(b)Bargain collectively with East Bay Union of Machinists, Local1304, United Steelworkers of America, AFL-CIO, and United Steel-workers of America, AFL-CIO, as the exclusive bargaining repre-sentative of the Respondent's employees in the appropriate mainte-nance and powerhouse unit with respect to wages, hours, and otherterms and conditions of employment.(c)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary or useful to determine the amount of FIBREBOARDPAPER PRODUCTS CORPORATION557backpay due and the rights of reinstatements under the terms of thisOrder.(d)Post at its plant in Emeryville, California, copies of the notice.attached hereto marked "Appendix." 22Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the Respondent's representatives, be postedby Respondent immediately upon receipt thereof and maintained byit for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that said-notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Supplemental Decisionand Order, what steps have been taken to comply herewith.MEMBER Rol iERS, dissenting :I did not agree to the belated reconsideration by the Board of thepreviously issued and published decision in this case. I do not now,agree to the reversal of that prior decision.We are dealing here with a matter of basic import to the economygenerally, and one of immediate concern to every person or group ofpersons engaged in private business in this country-the matter ofhow far and to what extent, if any, business management is free tomake those economic decisions necessary to the improvement, or in-'deed the survival, of the business concern with which it is identified.More specifically, this case, like the recently issuedTown d Country23,case, poses the question of whether business management is free tosubcontract work in the interest of the more efficient operation of itsbusiness.InTown ct G'ourti y,the majority has held, and here holds, in effect,that such decision is foreclosed to management; that such decision,if made at all, must be a negotiated decision, satisfactory to the union 24For any decision made solely by management and based solely oneconomic factors constitutes a violation of this law, which violationmust be remedied by this Agency's ordering the concern involved toreinstitute an uneconomic, outmoded, or obsolete operation, and toremit back wages to all former employees "adversely affected" by suchmanagerial action."This is a drastic penalty.22 Inthe event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."22Town & Country Manufacturing Company, Inc,136 NLRB 1022.24 Contrary to the majority's assertion, I am by no means suggesting that this is anarea where the Board has "discretion" to exercise as they see fit.My view is that it isnot within the province of the Board to compel management to bargain over one of itsprerogatives.25 InTown & Country, supra,the majority ordered the employer to reinstitute its truck-ing operations, reemploy its former drivers, and to pay them back wages. In the instantcase, the majority is ordering the employer to reestablish its maintenance department,reemploy the former employees of that department, and to pay them back wages. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo be sure, in describing what is required by business managementin such circumstances as these, my colleagues have sought to -softenthe impact of their ruling by such statements as the following: "Thisobligation to bargainin no wise restrains an employerfrom .. .effectuating an economic decision to terminate a phase of his businessoperations . . .[a] prior discussionwith a duly designated bargain-ing representative is all that the Act contemplates." 26 [Emphasissupplied.]If the foregoing social niceties represented all that is involved, onecould not object.But the fact remains that by making such manage-ment decisions the subject ofmandatoryrather thanpermissivebar-gaining, my colleagues have, as they well know, thrust the entirequestion squarely into the arena of economic struggle and industrialturmoil where strikes, picket lines, charges, countercharges, protractedlitigation, and many other aspects of economic power possessed by aunion are "protected" by this Board 27 and are, therefore, legally avail-able to a union to compel a complete abandonment by management ofits proposal, on pain of suffering irreparable damage to every aspectof its business.That such a power, in pursuit of mandatory bargain-ing objectives, is effectively employed by many modern unions is mani-fest in countless cases which come to public attention and to theattention of this tribunal day by 28 day.Unlike my colleagues, I can find no authority for such a ruling asthis in the statute which guides our labors.Reliance onOrder ofRailroad Telegraphers v. Chicago & Northwestern Railway Co.,3622aTown d Country, supraWe arenot here consideringthe termsof an existingcollective-bargaining agreement.Enforcing the terms of an existing contract is a fardifferentconsiderationfrom establishing,as here, the terms which may be demanded forinclusion in such an agreement under penalty of law.An illustiative, but by no wean, exhaustive, picture of the extent to which thisBoard and the courts have gonein recognizing and protecting a union's right to strikeand to engage in other forms of concertedactivityto force an agreement on mandatoryissues of bargaining may be gained from the following:N.L.R.B v. Mackay Radio &TelegraphCo, 304 U.S. 333;International Union of United Automobile,etc.,Workers vO'Brien,339 U S. 454;N L.R B v. UnitedStates Cold Storage Corporation,203 F. 2d924 (C.A5) ;N.L.R.B. v. Industrial Cotton Mills,208 F. 2d 87(C.A. 4) ;Collins BakingCompany v. N.L.R B ,193 F.2d 483(CA. 5).Indeed, even when bargaining has been carried forward to an impasse,this Board andthe courts have further protected the right to strike by holdingthat,in such event, thestrike itself breaks the impasse and thus requires further bargaining about the same sub-jectmatterSeeBoeingAirplane Company,80 NLRB 447;N.L.R.B.v.Reed & PrinceManufacturing Company,118 F. 2d 874(CA.1) ; Texas Gas Corporation,136 NLRB 35528As I stated in my dissenting opinion inTown it Country,supra,"[w]hether to con-tinue or terminate an operation is a prerogative of management not subject to collectivebargaining.To hold, therefore,that an employercan be forced to bargain over the effectsof a decision to terminate necessarily renders that prerogative meaningless.For, obvi-ously, to require an employer to bargainover this aspectof his decision does not leavehim free to make the decision;in such a situation he is left, for all practical purposes, inno betterpositionthan he would havebeen in hadhe been required to negotiate with theunion the whole subject of termination "Moreover, it is to be noted in this case that the so-called terminationrights and termi-nation benefits of the affected employees were fully covered byan existingcollective-bargaining agreement of the parties and were not therefore subject to further mandatorybargainingIt is alsoworthy ofnote thatthe employerherein assured the union of itsintention to abide by the terms of that agreement. FIBREBOARD PAPER PRODUCTS CORPORATION559U.S. 330, which turned on the construction of the Railway Labor Actand the Interstate Commerce Act, is, I believe, completely misplaced.By the statutes there involved, Congress sought to, and did, place'certainmonopolistic industriesin a statusof being "impressed witha public interest." 29No such concepts were embodiedin, or evenseriouslysuggested for embodiment in, either the Wagner Act orthe Taft-Hartley Act.Nor, in my opinion, does this Board have thepower, as amatter of policy, to place such a "public interest" im-primatur on every business enterprise in the United States, withoutthe prior approval of Congress and the courts 30Nor do I agree that the Supreme-Court's decision inUnited Steel-workers of-America v. Warrior d Gulf Navigation'Co.,363 U.S. 574,aids the majority's cause.The Court in that case was concerned withwhether by an arbitration clause in an existing contract the Com-pany had agreed to arbitrate the subject of contracting out. It isone thing to say that any employer may be compelled to arbitratewhere he had so bound himself byagreement;however, itis an en-tirely different thing to hold that he can be compelled to negotiateon that subject for inclusion in the agreement.Likewise I cannotread into the Supreme Court's passing reference inLocal 24, Inter-national Brotherhood of Teamsters, etc. v. Oliver,358 U.S. 283, totheTimken Roller Bearingcase any conclusion that the Court wasthereby adopting the view that subcontractingwas amandatorysubject of bargaining.If this ruling of the majority stands,it isdifficult to foresee anyeconomic action whichmanagementwill be free to take of its own20 Indicative of the broad and permeating degree of governmental regulations and con-trolwhich Congress imposed upon the railroad industry in the public interest by theInterstate Commerce Act and the Railway LaborAct are thefollowing excerpts from theSupreme Court's opinion in theTelegrapher'scase: "In pertinentpart it [theInterstateCommerce Act] provides:'It is hereby declared to be the national transportation policyof the Congress to provide for fair and impartial regulation of all modes of transporta-tionsubject to the provisions of this Act . . . to promote safe, adequate. economical, andefficient service and foster sound economic conditions in transportation and among theseveral carirers .'"Congress has long made the maintenance and development of aneconomical and efficient railroad system a matter of primary national concern.Its legis-lation must be read with this purpose in mind" ; "For the fair and firm effectuation ofthese policies,Congress has provided that issues respecting the propriety of [abandon-ment, combinations,and consolidations]all railroads be determinedby a publicregulatorybody, the Interstate Commerce Commission" : "Congress,in theInterstate Commerce Act,has expressly requiredthat beforeapproving such . . . the Interstate Commerce Com-mission 'shall require a fair and equitable arrangement to protect the interest of the rail-road employees affected' "; "The Interstate Commerce Commission has power to includeconditionsfor the protectionof displaced persons in deciding what the public convenienceand necessity may require."iiMoreover,it has beenjudiciallyrecognized that managerial decisions such as that inissue here are not mandatory subjects of bargaining under our Act. SeeJays Foods,Inc. v. N.L.R.B.,292 F 2d317 (C.A7); N.L.R.B.v.Rapid Bindery,Inc,293 F 2d170, 176(C A. 2)See alsoN L.R.B.v.New Madrid Manufacturing Company,215 F. 2d908, 914(C A8) ; NLRB. vJ M Lassing at al.d/b/a Consumers Gasoline Stations,284 F. 2d 781, 783(C A6) ; N L.RBv.HoustonChronicle Publishing Company,211F. 2d 848, 851(CA5) ; N L.R.B v. R. C. Mahon Company,269 F. 2d 44,47 (CA. 6) ;NLRB.v.Adkins Transfer Company,226 F. 2d 324,327-328(C.A.6) ; and casesannotated at 152 A.L R. 149. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolition and in its own vital interest (whether it be the discontinuanceof an unprofitable line, the closing of an unnecessary facility, or theabandonment of an outmoded procedure) which would not be thesubject ofmandatorybargaining.In the final analysis, the subjecting of such management decisionsas this to the ambit of the Board's processes, and particularly to themandatory bargaining requirements, simply means that short ofcomplete union agreement, any action taken by management musthereafter be taken at its peril.3tThe time involved in extensive negotiations and in-protracted liti-gation before the Board, together with the numerous technical vaga-ries,practical uncertainties, and changing concepts which aboundin the area of so-called "good faith bargaining," make it impossible-for management to know when, if, or if ever, any action on its partwould be clearly permissible.These factors, together with the crush-ing, burdensome remedy, which this Agency will retroactively imposeupon a given enterprise, should the National Labor Relations Boarddetermine that the action of management was (for whatever reason)improperly taken, will serve effectively to retard and stifle soundand necessary management decisions.Such a result, in my opinion,is compatible neither with the law, nor with sound business practice,nor with a so-called free and competitive economy.Accordingly, I would dismiss the complaint.a The following cases demonstrate that management acts at its peril in a bargainingcontext notwithstandingthe existenceof an impasse,a strike, or the absence of bad faithin the circumstances:Boeing Airplane Company, supra,holdingit is incumbent uponthe respondentto explore the changedsituation arising from strike actionby resumingnegotiations with the union.Failure to doso resulted in the finding of bad-faith bargain-ing.To the same effect,seeN.L R.B. v. UnitedStates Cold Storage Corporation,203-F. 2d 924(CA. 5).Tom ThumbStores, Inc.,123 NLRB 833,835 (holdingthat employerrelies on contention of inappropriate unit at hisperil) ;Cone Brothers Contracting Com-pany v. N.L.R B.,235 F. 2d37, 41 (C.A. 5) (unlawful refusal tobargain despite em-ployer's genuine belief that election and certification were invalid) ;Art Metals Con-struction Companyv.N L R B.,110 F.2d 148,150 (CA. 2) (in finding refusal to bargain,court statedemployer questions majority-status athis peril).APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify ouremployees that :WE WILL NOT refuse to bargain collectively with East BayUnion of Machinists, Local 1304, United Steelworkers of America,AFL-CIO and United Steelworkers of America, AFL-CIO asthe exclusive representative of our maintenance and powerhouseemployees in the appropriate unit. FIBREBOARDPAPER PRODUCTS CORPORATION561WE WILL NOT unilaterally subcontract unit work or otherwiseuhilaterally make changes in the wages, hours,and other termsand conditions of employment for the employees in the appro-priate unit without prior bargaining with East Bay Union ofMachinists,Local 1304,United Steelworkers of America, AFL-CIO, United Steelworkers of America, AFL-CIO, or anyother union which they may select as their exclusive bargain-ing representative.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization,to form labor organizations,to join or assist EastBay Union of Machinists,Local 1304,United Steelworkers ofAmerica,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,and to re-frain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as au-thorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Act of 1959.WVE WILL reinstitute our maintenance operations previouslyperformed by our employees represented by East Bay UnionofMachinists,Local 1304 of United Steelworkers of America,AFL-CIO.WE WILL bargain collectively with East Bay Union of Ma-chinists, Local 1304, United Steelworkers of America, AFL-CIOand United Steelworkers of America,AFL-CIO,as the exclusivebargaining representative of our employees in the appropriatemaintenance and powerhouse unit with respect to wages, hours,and other terms and conditions of employment.WE WILL offer to those employees discharged as a result of thesubcontracting of the maintenance operations immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights andprivileges,and make them whole for any loss of pay suffered bythem as a result of our bypassing the above-named exclusive bar-gaining representative and unilaterally subcontracting our main-tenance operation.FIBREBOARDPAPER PRODUCTS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above employees presently serv-ing in the Armed Forces of the United States of their right to full 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement upon application in accordance with the Selective Serv-ice Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 830 Market Street, Room 703, San Francisco 2, California,Telephone Number, Yukon 6-3500, Extension 3191, if they have anyquestions concerning this notice or compliance with its provisions.South-East Coal CompanyandUnited Mine Workers of America,Petitioner.Case No. 9-RC-4851. September 13, 1962DECISION ON REVIEWOn April 13, 1962, the Regional Director for the Ninth Regionissued a Decision and Direction of Election in the above-entitledproceeding.Thereafter, the Petitioner, in accordance with Section102.67 of the Board's Rules and Regulations, as amended, filed withthe Board a timely request for review of such Decision and Directionof Election on the ground that the Regional Director's findings werein error and that, in the circumstances of this case, an overall bar-gaining unit of Employer's mining and processing plant employeesis appropriate.The Board by telegraphic order dated May 4, 1962,granted the request for review.Thereafter, briefs were filed by boththe Petitioner and the Employer.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has considered the entire record with respect to the issueunder review, and the briefs of the parties, and makes the followingfindings :The Petitioner requested a unit of all employees of the Employer atits three coal mines at Seco, Polly, and Millstone, Kentucky, and itsprocessing plant at Irvine, Kentucky.The Regional Director founda unit of employees at the three mines to be appropriate on the basisof several factors, including a long history of bargaining for suchemployees.As to the processing plant employees, he found that theIrvine plant was a new operation, that its employees were newlyhired, and that the Petitioner's contract never covered this operation.He concluded that a separate unit of such employees is appropriate.However, he did not direct an election in such unit because the Peti-tioner's showing of interest among processing plant employees wasinsufficient.As above-indicated, the Petitioner disputed the RegionalDirector's findings as to the processing plant employees.138 NLRB No. 71.